OFFICE OF COMMUNITY AFFAIRS AND PLANNING — DUTIES AND FUNCTIONS The Office of Community Affairs and Planning succeeds to the duties and functions of the predecessor organization, Division of Research and Planning of the Oklahoma Industrial Development and Park Department, in relation to entering into contracts, accepting grants, undertaking planning studies, etc. As of March 19, 1971, these duties, obligations and functions have not been encumbered by litigation, legislation or executive order. The Attorney General has considered your opinion request dated March 16, 1971, wherein you ask the following two questions: 1. "Does the Office of Community Affairs and Planning succeed to the duties and functions of the predecessor organization (Division of Research and Planning of the Oklahoma Industrial Development and Park Department) in relation to entering into contracts, accepting grants, undertaking planning studies, etc. " 2. If the answer to Number 1 is yes, then, have these duties, obligations and functions been encumbered by any litigation, legislation or executive order? Title 74 O.S. 1511 [74-1511] (1970), which became effective on February 1, 1971, provides: "All the duties and functions relating to State, regional, and community planning heretofore provided by law to be performed by the Division of Research and Planning of the Industrial Development and Park Department shall hereafter be performed by the office. The office shall succeed to all property, documents, records, assets and obligations of the Division of Research and Planning of the Industrial Development and Park Department pertaining to these duties and functions." Title 74 O.S. 1507 [74-1507] and 74 O.S. 1508 [74-1508] (1970) define the functions and responsibilities of the Office of Community Affairs and Planning, which include the power to enter into contracts, accept grants, undertake planning studies, etc.  OPINION: It is the opinion of the Attorney General that the Office of Community Affairs and Planning succeeds to the duties and functions of the predecessor organization, Division of Research and Planning of the Oklahoma Industrial Development and Park Department, in relation to entering into contracts, accepting grants, undertaking planning studies, etc. Also, these duties, obligations and functions have not been encumbered by any subsequent litigation, legislation or executive order.  (Odie A. Nance)